Citation Nr: 1430383	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

After the hearing, the record was held open for 60 days to allow the Veteran to  submit additional evidence.  In February 2014, the Veteran submitted additional medical records and waived his right to initial consideration of the evidence by the RO.   

The claim of entitlement to service connection for a variously diagnosed acquired psychiatric disorder was denied by the Board in August 1999.  If, after VA issues a decision on a claim, VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. 
§ 3.156(c)(1) (2013).

Additional relevant service personnel records in existence at the time of the August 1999 decision have been added to the record.  Accordingly, the Board will reconsider the claim of service connection for an acquired psychiatric disorder on a de novo basis without the need for new and material evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran alleges that he has an acquired psychiatric disorder as a result of his active duty service.  

Service treatment records reflect that the Veteran underwent psychiatric evaluation in April 1979.  The Veteran reported a complaint that he started crying because the dentist chewed him out for not brushing his teeth.  The Veteran denied any adjustment or disciplinary problems.  The examiner noted no signs of psychosis, neurosis or organic brain dysfunction.  The examiner concluded that there was no psychiatric diagnosis.  The examiner indicated that the Veteran displayed immature personality traits of clinical significance.  

In July 1980, the Veteran complained of depression and stress in completing his submarine qualifications.  A physician diagnosed possible situational depression and possible immaturity reaction.  A psychiatric assessment dated in October 1980 reflects a diagnosis of immature personality traits.  A psychiatrist indicated that there were no overt neuroses or psychoses.

A Medical Board report dated in June 1983 shows that the Veteran was admitted to the hospital with a diagnosis of a suicide attempt.  He reported insomnia, anorexia and suicidal ruminations.  A psychiatric evaluation noted evidence of an pre-existing personality disorder.  A psychiatrist diagnosed mixed personality disorder with compulsive and narcissistic features.

Post-service records reflect various psychiatric diagnoses, including complex organic mental disorder, depression and PTSD.

A VA examination dated in September 1997 reflects that the examiner diagnosed organic mental disorder and organic personality disorder.  The examiner did not provide an opinion regarding the etiology of the diagnosed conditions.  The examiner stated that the Veteran had some underlying problems prior to a subdural hematoma in 1985 but stated that it would be very difficult to tease out the Veteran's mental status prior to the subdural hematoma.  
In a February 2014 statement, a private psychiatrist indicated that the Veteran has PTSD related to his experiences in military service.  However, the psychologist did not describe how the Veteran satisfied the DSM-IV criteria for PTSD.  

The record lacks sufficient evidence to decide the claim.  The prior VA examination did not provide a conclusive nexus opinion.  The private medical opinions of record do not adequately address the etiology of the Veteran's current acquired psychiatric disability.   Because the evidence of record is not sufficient to decide the claim, a remand is warranted to obtain a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  The VA examiner should address the following:

a.  The VA examiner should diagnose any current acquired psychiatric disorder using the DSM-IV criteria.  The VA examiner should state an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder (50 percent or greater likelihood) had its onset in service or is otherwise related to a disease, injury or event in service.  The VA examiner should provide a detailed rationale for any opinion offered.

In providing this opinion, the examiner should consider the complaints of depression during service and the diagnosis of situational depression noted in July 1980.  The examiner should consider the Veteran's hospitalization for a reported suicide attempt.  The examiner should also consider the Veteran's lay statements, in which he reported that he experienced hypervigilance, sleep problems and anger during service.

b.  If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the PTSD can be related to the stressor(s) reported by the Veteran, including an incident in which a boat approached the Veteran's submarine when he was on deck, and close calls involving other submarines.  The examiner should state whether  the Veteran currently suffers from PTSD due to his fear of hostile military or terrorist activity during service.   The stressor of threat due to hostile military activity is accepted as verified for purposes of this examination.
 
c.  If a personality disorder is diagnosed, the examiner is should opine whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.

d.  If possible, the VA examiner should differentiate the psychiatric symptomatology which is at least as likely as not related to service from the psychiatric symptomatology which is associated with a subdural hematoma which was diagnosed in 1985.   

The examiner should provide a detailed rationale for each opinion stated.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Following the completion of the requested development, readjudicate the claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



